Per Curiam.

The requirement of section 53 of the City Rent, Eviction and Rehabilitation Regulations, pursuant to the City Rent and Rehabilitation Law, of written notice to the tenant, stating both the ground under section 52 upon which the landlord relies for removal or eviction and ‘ ‘ the facts necessary to establish the existence of such ground ” is intended to afford the tenant the opportunity to meet the landlord’s claim. This purpose is thwarted when the landlord is permitted to introduce evidence of grounds or facts other than those stated in the notice and petition. It was, therefore, error to receive evidence of acts and conduct other than that stated in the notice and petition as grounds for eviction, although tenants, not represented by counsel, did not object thereto. The error was clearly prejudicial.
*1017The final judgment should he reversed and new trial ordered, with $30 costs to appellants to abide the event.
Concur — Gold, J. P., Hecht, Jr., and Hofstadter, JJ.
Final judgment reversed, etc.